               Case 1:18-cv-04636-PAE Document 116
                                               117 Filed 05/18/20 Page 1 of 2




                                               STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                       LITIGATION BUREAU


                                       Writer’s Direct Dial: (212) 416-8524


                                                    May 18, 2020
      BY ECF
      Hon. Paul A. Engelmayer
      United States District Court
      Southern District of New York
      40 Foley Square, Room 1395
      New York, NY 10007

             Re:     Nelson v. City of New York, 18 Civ. 4636 (PAE) (SDA)

      Dear Judge Engelmayer:

               This Office represents Defendants Rocky Etienne, Antonio Fonseca, Anthony Willingham,
      James Tedesco, Joseph Ware, Sergio Sayers, Phillip Detraglia, and Gregory Stovall, each of whom
      is a current or former employee of the New York State Department of Corrections and Community
      Supervision (“DOCCS”), in the above-referenced action. We write on behalf of all parties, and in
      accordance with the Court’s March 24, 2020 Order (ECF #115), to respectfully request an
      additional ninety (90) day extension of the stay of this case from May 24, 2020 until August 24,
      2020.

              The reason for the request is that the country, and, in particular, the New York City area,
      is continuing to grapple with the COVID-19 pandemic. New York remains at the epicenter of this
      crisis and, on May 14, 2020, Governor Andrew Cuomo issued an Executive Order continuing in
      effect the stay-in-place order for this area. Counsel have been working remotely since mid-March,
      2020, and it remains unclear when we will be returning to our respective offices. Moreover, the
      majority of the outstanding discovery consists of depositions which will - if taken presently or in
      the near future - have to be taken remotely, an especially cumbersome process with three sets of
      counsel, the witness, and a court reporter in separate locations. Plaintiff’s counsel additionally
      notes that he and his family will be out of the New York metropolitan area for most, if not all of
      the Summer, and may not return for any extended period of time until his daughter’s New York
      City public school reconvenes for live classes.



                                                        1
        Case 1:18-cv-04636-PAE Document 116
                                        117 Filed 05/18/20 Page 2 of 2



        In sum, given the unprecedented circumstances, the parties respectfully request that the
court continue the stay in effect for an additional ninety-days. This is the second request for a
stay of this action. The first request was granted. The parties extend their best wishes for the
health and safety of the Court.


                                                             Respectfully yours,

                                                             _______/s/_______________
                                                             Bruce J. Turkle
                                                             Assistant Attorney General
                                                             (212) 416-8524
                                                             Bruce.turkle@ag.ny.gov

cc: Jeffrey Rothman, Esq. (by ECF)
    Omar Siddiqi, Esq. (by ECF)



      Granted. The case is stayed until August 24, 2020. At that point, the parties are to
      file a joint letter advising the Court of proposed next steps in the case. The parties
      are instructed to confer regarding potential methods for conducting depositions,
      including remotely, in the event that the public health crisis continues to make it
      impossible to hold in-person depositions.


                  SO ORDERED.
                                  
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge



        May 18, 2020




                                                 2
